12/12/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                             November 15, 2022 Session

                STATE OF TENNESSEE v. BOBBY HANSARD

                  Appeal from the Criminal Court for Knox County
                     No. 115334 Steven Wayne Sword, Judge
                     ___________________________________

                           No. E2021-01380-CCA-R3-CD
                       ___________________________________


Following a Knox County jury trial, Defendant, Bobby Hansard, was convicted of one
count of first degree murder, three counts of attempted first degree murder, and one count
of unlawful possession of a firearm. On appeal, Defendant alleges that the trial court
improperly limited defense counsel’s opening statement after counsel referenced various
prior bad acts of one of the victims, and that the trial court abused its discretion in
denying his motion for a mistrial and his motion for a judgment of acquittal. After a
thorough review, we affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., P.J., and JOHN W. CAMPBELL, SR., J., joined.

Danny C. Garland, II, Knoxville, Tennessee, for the appellant, Bobby Allen Hansard.

Jonathan Skrmetti, Attorney General and Reporter; Garrett D. Ward, Assistant Attorney
General; Charme P. Allen, District Attorney General; and Joanie Stewart and Nathaniel
Ogle, Assistant District Attorneys General, for the appellee, State of Tennessee.


                                       OPINION

       A Knox County grand jury indicted Defendant and his codefendants, Joseph
Bellew, Elijah Dozard, and Sean Longmire for first degree murder and three counts of
attempted first degree murder. Defendant alone was indicted for unlawful possession of a
firearm. Defendant filed a motion to sever which the trial court granted.
       The State presented the following evidence at trial. Defendant spent the night of
October 30, 2018, at his friend Shane Ball’s house in Sevierville. The next morning,
Defendant borrowed approximately $1000 and a nine-millimeter gun from Mr. Ball.
Defendant called Kyvion Ware and asked to buy “dope.” Mr. Ware agreed. However,
Mr. Ware never intended to sell Defendant “dope,” and instead planned to rob him. The
two arranged to meet at the Cambridge Apartments in Knoxville. A couple hours later,
Defendant and his codefendant-friend, Dallas Bellew, drove to the apartment complex in
a maroon Cadillac.

       Mr. Ware’s friend and deceased victim in this case, Bryson McGrotha, lived at the
Cambridge Apartments. Mr. Ware, Mr. McGrotha, and another friend, Dalton Miller,
spent the previous night at Mr. McGrotha’s apartment. When Defendant and Mr. Bellew
arrived, Mr. Ware and Mr. Miller met them in the parking lot. They began negotiating
for the purchase of drugs. Mr. Ware convinced Defendant to give him roughly $1200.
Mr. Ware told Defendant he could not come with him to the drug deal. Mr. Ware walked
away from the three men and towards the apartment complex. He approached a random
apartment door, knocked on it, “pull[ed his] pants up[,]” and took off running. Mr. Ware
rounded the apartment complex, ran down a flight of stairs, and knocked on Mr.
McGrotha’s apartment door. Mr. McGrotha let Mr. Ware inside the apartment. As Mr.
Ware and Mr. McGrotha were counting the stolen money, they saw Defendant and Mr.
Bellew standing outside the window, searching for Mr. Ware. Defendant and Mr. Bellew
took Mr. Miller with them and left the apartment complex.

       Afterward, Defendant and Mr. Ware communicated via Facebook Messenger. Mr.
Ware testified that Defendant spoke “real explicit, talking crazy, you know, [‘]I’m trying
to get my money back,[’] yada, yada, yada.” Mr. Ware recalled Defendant’s making
threats, but he did not believe them at the time. Defendant told Mr. Ware that Mr. Miller
was in the backseat of his car. Mr. Ware told Defendant, “[I]f you let my homeboy go,
I’ll meet you [] and I’ll give you your money back.” Mr. Ware did not meet at the agreed
upon location, but Mr. Miller eventually returned, alone, to the Cambridge Apartments.
Defendant continued calling Mr. Ware and making threats.

       Sometime before noon, Mr. Ware called his friend, Audrey Matthews. She drove
to the Cambridge Apartments and picked up Mr. Ware, Mr. Miller, and Mr. McGrotha.
They drove to meet Michael Donte West at his mother’s home to buy drugs from him and
resell them. Mr. West sold heroin and methamphetamine. When they arrived, Mr.
McGrotha exited the car and knocked on the front door. After a short conversation, Mr.
West followed Mr. McGrotha to Ms. Matthews’ car and got inside. One of the occupants
in the car told Mr. West that they stole the money from Defendant. They handed Mr.
West $800 and dropped him off at a trailer further down the road to purchase drugs. Mr.
West told them to go to a store and then return to his mother’s home. Mr. West
                                          -2-
proceeded to call Defendant. He told Defendant that he could return some of
Defendant’s stolen money for a fee, and provided the location of Mr. Ware’s group to
Defendant. Around noon, Defendant and his codefendants drove towards Mr. West’s
mother’s house in a maroon Cadillac. Defendant, Mr. Dozard, and Mr. Longmire were
armed.

        Meanwhile, Mr. Ware’s group returned to Mr. West’s mother’s house and parked
in the driveway. They listened to music in the car. Mr. McGrotha grew tired of waiting
and exited the vehicle to call Mr. West. Mr. Ware sat in the front passenger seat of the
car and smoked a cigarette. He “flicked [his] cigarette out of the window” and leaned
back in his seat. Shortly thereafter, he heard a “flurry” of gunshots and saw the shots
coming from a maroon Cadillac. Ms. Matthews testified she saw three guns pointing in
the direction of her car before the shooting began. Mr. West’s mother “came out[side]
screaming, and that’s when they stopped [shooting] and left.” Mr. McGrotha was shot in
the back of the head and died on the scene. Mr. Miller was shot in the leg and survived
his injury.1

       Several police officers and emergency medical technicians arrived to render aid.
The officers recovered multiple bullet casings from the scene that were later found to
match the firearm Defendant borrowed from Mr. Ball. Knox County Sheriff’s Office
Detective Steven Ballard interviewed the surviving victims and Mr. West. Based on
those conversations, Detective Ballard investigated Defendant and the codefendants.
Detective Ballard conducted interviews with Defendant’s grandfather, Mr. Bellew, and
various individuals who knew Defendant. The Sevier County police took Defendant into
custody on November 4. Later that day, Detective Ballard interviewed Defendant.
During the interview, Defendant admitted to emptying the “clip” of his gun at Mr. Ware’s
group outside Mr. West’s mother’s house, although he maintained that he only began
shooting after the other individuals in the maroon Cadillac started shooting.

       After a Momon discussion, Defendant elected not to testify or present any
additional proof. See Momon v. State, 18 S.W.3d 152 (Tenn. 1999)

       The jury convicted Defendant as charged. The trial court imposed a life sentence
for the first degree murder conviction, to be served consecutively to a six-year sentence
for the unlawful possession of a firearm conviction. The court imposed 25-year
sentences for the three attempted first degree murder convictions, to be served
consecutively to each other but concurrently to the life sentence. The trial court denied
Defendant’s motion for new trial and Defendant now appeals.


      1
          Dalton Miller died in an unrelated incident prior to trial.
                                                     -3-
                                                Analysis

       Defendant argues that the trial court improperly limited his defense counsel’s
opening statement, that the trial court abused its discretion in denying his motion for a
mistrial, and that the trial court abused its discretion in denying his motion for a judgment
of acquittal.2 The State responds that the trial court properly limited defense counsel’s
opening statement and did not abuse its discretion in denying the motion for a mistrial or
the motion for a judgment of acquittal.

                                          Opening Statement

      Defendant contends that the trial court improperly limited his opening statement
when it restricted defense counsel from referencing prior bad acts of one of the victims.
The State responds that the trial court properly limited defense counsel’s opening
statement based on the Channon Christian Act. We agree with the State.

        In a criminal trial, the prosecution and the defense are entitled to make opening
statements prior to the presentation of the case that set forth “their respective contentions,
views of the facts, and theories of the lawsuit.” T.C.A. § 20-9-301; State v. Sexton, 368
S.W.3d 371, 414-15 (Tenn. 2012). The purpose of an opening statement is to give a
general overview of “the nature of the case” and “the facts each party intends to prove.”
Sexton, 368 S.W.3d at 415. One boundary on an opening statement is that the facts
presented must be “deemed likely to be supported by admissible evidence,” id. (citing
Stanfield v. Neblett, 339 S.W.3d 22, 41-42 (Tenn. Ct. App. 2010)), and “[n]o reference
should be made to facts or circumstances which are not admissible in evidence.” Id.
(citing 75A Am. Jur. 2d Trial §§ 525, 526 (West 2012)).

       Prior to trial, the State filed a motion to exclude evidence of prior bad acts of the
victims and witnesses under Tennessee Code Annotated section 24-7-125 (2017), the
Channon Christian Act. The trial transcript references a pretrial hearing where the parties
argued the motion. However, the record does not contain a transcript of the pretrial
hearing or a corresponding order from the trial court.

       At trial, during Defendant’s opening statement, counsel referenced one of the
victims, Mr. Ware, being a drug dealer and “serving time” with Defendant. The State
objected based on its pretrial motion. The trial court sustained the objection. Later in his
opening statement, defense counsel referred to Mr. Ware being a member of the “Vice
Lords.” The State objected and the trial court again sustained the objection.


       2
           We have reorganized Defendant’s issues for clarity.
                                                   -4-
       We note that Defendant appears to ignore the Channon Christian Act in his
argument on appeal. Tennessee Code Annotated section 24-7-125 states that “evidence
of other crimes, wrongs, or acts is not admissible to prove the character of any individual,
including a deceased victim, the defendant, a witness, or any other third party in order to
show action in conformity with the character trait.” T.C.A. § 24-7-125. In our supreme
court’s recent decision in State v. Moon, 644 S.W.3d 72 (Tenn. 2022), cert. denied, No.
22-5177, 2022 WL 4656551 (U.S. Oct. 3, 2022), the court stated that the Channon
Christian Act “is essentially identical to Rule 404(b) and expands Rule 404(b) protections
to all witnesses in a criminal case. Moon, 644 S.W.3d at 82. Tennessee Rule of
Evidence 404(b) states:

       (b) Other Crimes, Wrongs, or Acts. Evidence of other crimes, wrongs, or
       acts is not admissible to prove the character of a person in order to show
       action in conformity with the character trait. It may, however, be
       admissible for other purposes. The conditions which must be satisfied
       before allowing such evidence are:

          (1) The court upon request must hold a hearing outside the jury’s
              presence;

          (2) The court must determine that a material issue exists other
              than conduct conforming with a character trait and must upon
              request state on the record the material issue, the ruling, and
              the reasons for admitting the evidence;

          (3) The court must find proof of the other crime, wrong, or act to
              be clear and convincing; and

          (4) The court must exclude the evidence if its probative value is
              outweighed by the danger of unfair prejudice.

Tenn. R. Evid. 404(b).

       Defendant did not request a hearing on prior bad acts evidence until midway
through the trial, and then only regarding three photos of the deceased victim holding
firearms and money. The trial court first restricted defense counsel’s opening statement
when defense counsel referenced Mr. Ware being a drug dealer and “serving time” with
Defendant. The court again restricted defense counsel’s statement when counsel referred
to Mr. Ware as a member of the “Vice Lords.”



                                           -5-
      These statements undoubtedly implicate the Channon Christian Act. Because
Defendant did not request a hearing to show a purpose for their admissibility other than
propensity, they were not admissible.3 The trial court properly truncated defense
counsel’s opening statement. Defendant is not entitled to relief.

                                      Motion for Mistrial

        Defendant argues that the trial court abused its discretion in denying his motion
for a mistrial after the State violated the trial court’s order to omit the word “drug” when
it referenced the prior felony that supported Defendant’s unlawful possession of a firearm
charge during its presentation of the indictment to the jury. The State responds that the
trial court did not abuse its discretion in denying the motion. We agree with the State.

        Before the State published the indictment to the jury, the trial court ordered the
State to refer to Defendant’s prior drug felony that supported the unlawful possession of a
firearm charge as a “felony offense,” rather than a “felony drug offense.” The State
violated this order during its presentation of the indictment and called the prior felony a
“felony drug offense.” Defense counsel moved for a mistrial. After opening statements,
the court heard argument on the motion for a mistrial. The trial court noted that the
State’s mention of the word “drug” was wrongful. However, it did not find the existence
of manifest necessity because the reference was “so fleeting, and [it] told the jury several
times that the [i]ndictment [was] just allegations and it [was] not proof of anything.” The
trial court offered to give a curative jury instruction, but defense counsel opted to forgo
the instruction.

       Our supreme court summarized the law regarding appellate review of a trial
court’s denial of a motion for a mistrial by stating the following:

       “The law is well-settled that the decision of whether or not to enter a
       mistrial rests within the sound discretion of the trial court. This Court will
       not interfere with the trial court’s decision absent a clear abuse of discretion
       on the record.” [State v. Reid, 91 S.W.3d 247, 279 (Tenn. 2002)].
       “Normally, a mistrial should be declared only if there is a manifest
       necessity for such action.” State v. Saylor, 117 S.W.3d 239, 250 (Tenn.
       2003). “In other words, a mistrial is an appropriate remedy when a trial
       cannot continue, or a miscarriage of justice would result if it did.” State v.
       Land, 34 S.W.3d 516, 527 (Tenn. Crim. App. 2000). “The purpose for
       declaring a mistrial is to correct damage done to the judicial process when

       3
          As conceded by appellate counsel at oral argument, substantial evidence of other crimes,
wrongs or acts attributed to the victim(s) was ultimately heard by the jury.
                                              -6-
       some event has occurred which precludes an impartial verdict.” State v.
       Williams, 929 S.W.2d 385, 388 (Tenn. Crim. App. 1996). The party
       seeking a mistrial has the burden of establishing its necessity. State v.
       Banks, 271 S.W.3d 90, 137 (Tenn. 2008).

State v. Bell, 512 S.W.3d 167, 187 (Tenn. 2015). In determining whether a trial court
should have granted a mistrial due to manifest necessity, “no abstract formula should be
mechanically applied and all circumstances should be taken into account.” State v.
Mounce, 859 S.W.2d 319, 322 (Tenn. 1993) (citing Jones v. State, 403 S.W.2d 750, 753
(1966)).

       In light of the overwhelming proof of Defendant’s guilt in this case, the trial court
did not abuse its discretion in denying Defendant’s motion for a mistrial. Defendant is
not entitled to relief.

                             Motion for Judgment of Acquittal

       Defendant argues that the trial court abused its discretion in denying his motion
for a judgment of acquittal. The State responds that the trial court acted within its
discretion. We conclude that Defendant has waived this issue for failure to cite to any
authority supporting his claim.

       Tennessee Rule of Appellate Procedure 27(a)(7) requires briefs to this Court to
contain an argument “setting forth the contentions of the appellant with respect to the
issues presented, and the reasons therefor, including the reasons why the contentions
require appellate relief, with citations to the authorities and appropriate references to the
record (which may be quoted verbatim) relied on.” Tenn. R. App. P. 27(a)(7).
Defendant appears to be challenging the trial court’s determination that the State offered
adequate proof of premeditation to support his first degree murder charge. However,
Defendant makes nominal reference to the record and cites no authority to support his
claim. “Issues which are not supported by argument, citation to authorities, or
appropriate references to the record will be treated as waived.” Tenn. Ct. Crim. App. R.
10(b). The issue is waived for appellate review.

                                        Conclusion

       Based on the foregoing, the judgments of the trial court are affirmed.


                                              ____________________________________
                                              TIMOTHY L. EASTER, JUDGE
                                            -7-